Case 20-70035-jwc         Doc 16     Filed 02/08/21 Entered 02/08/21 12:52:22                 Desc Main
                                     Document      Page 1 of 6


                                  UNITED STATES BANKRUPTCY COURT
                                   NORTHERN DISTRICT OF GEORGIA
                                          ATLANTA DIVISION

IN RE:                                               |
                                                     |
LATOSHA DEWAUN MATHIS,                               |       CHAPTER 7
                                                     |
         DEBTOR                                      |       CASE NO. 20-70035-JWC
                                                     |

                                        NOTICE OF HEARING

       PLEASE TAKE NOTICE that Latosha Dewaun Mathis has filed a Motion to Convert to
Chapter 13 with the Court seeking an Order converting this Chapter 7 Case to a Chapter 13 Case.

       PLEASE TAKE FURTHER NOTICE that the Court will hold a hearing on the Motion in
Courtroom 1203, Russell Federal Building, 75 Ted Turner Dr. SW, Atlanta, Georgia 30303 at 11:00
AM on March 11, 2021.

         Your rights may be affected by the Court’s ruling on the Motion. You should read these
pleadings carefully and discuss them with your attorney, if you have one in this bankruptcy case. If you
do not have an attorney, you may wish to consult one. If you do not want the Court to grant the relief
sought in the Motion or if you want the Court to consider your views, then you and/or your attorney must
attend the hearing. You may also file a written response to the Motion with the Clerk at the address stated
below, but you are not required to do so. If you file a written response, you must attach a certificate
stating when, how and on whom (including addresses) you served the response. Mail or deliver your
response so that it is received by the Clerk at least two business days before the hearing. The address of
the Clerk’s Office is: Clerk, U.S. Bankruptcy Court, 75 Ted Turner Dr. SW, Atlanta, Georgia 30303.

        Given the current public health crisis, hearings may be telephonic only. Please check the
“Important Information Regarding Court Operations During COVID-19 Outbreak” tab at the top
of the GANB Website prior to the hearing for instructions on whether to appear in person or by
phone.

         This February 8, 2021
                                                     Respectfully Submitted,
                                                     JEFF FIELD & ASSOCIATES

                                                    /s/ Christopher J. Sleeper
                                                     ____________________________________
                                                     CHRISTOPHER J. SLEEPER
                                                     Attorney for Debtor
                                                     State Bar No. 700884
                                                     342 North Clarendon Avenue
                                                     Scottdale, GA 30079
                                                     404-499- 2700
                                                     contactus@fieldlawoffice.com
Case 20-70035-jwc        Doc 16    Filed 02/08/21 Entered 02/08/21 12:52:22             Desc Main
                                   Document      Page 2 of 6



                              UNITED STATES BANKRUPTCY COURT
                               NORTHERN DISTRICT OF GEORGIA
                                      ATLANTA DIVISION

IN RE:                                            |
                                                  |
LATOSHA DEWAUN MATHIS,                            |      CHAPTER 7
                                                  |
         DEBTOR                                   |      CASE NO. 20-70035-JWC
                                                  |

                         MOTION TO CONVERT TO CHAPTER 13

         Comes now the Debtor, Latosha Dewaun Mathis, by and through the undersigned

counsel, and files this Motion and shows to this Honorable Court the following:

                                                 1.

         This case was commenced on September 21, 2020 by the filing of a Voluntary Petition in

Bankruptcy for relief under Title 11 Chapter 13 of the United States Code.

                                                 2.

         Jurisdiction is appropriate pursuant to 28 U.S.C. Section 1334; 28 U.S.C. Section 151 et

seq; and, 11 U.S.C. Section 151 et seq. Venue is appropriate pursuant to 28 U.S.C. Section 1409.

This contested matter is core proceeding as defined in 28 U.S.C. Section 157(b)(2)(A).

                                                 3.

         11 U.S.C. §706(a) provides that “The debtor may convert a case under this chapter to a

case under chapter 11, 12, or 13 of this title at any time, if the case has not been converted under

section 1112, 1208, or 1307 of this title. Any waiver of the right to convert a case under this

subsection is unenforceable.” In enacting §706(a), “Congress gave ‘honest but unfortunate

debtor[s] the chance to repay their debts should they acquire the means to do so.” Marrama v.

Citizens Bank of Massachusetts, 549 U.S. 365 (2007) (internal citation omitted).
Case 20-70035-jwc        Doc 16     Filed 02/08/21 Entered 02/08/21 12:52:22             Desc Main
                                    Document      Page 3 of 6



                                                 4.

       Conversion to Chapter 13 should only be denied if the party opposing conversion meets

its burden of showing that one of the conditions enumerated in 11 § 1307(c) is present.

                                                 5.

       Debtor needs to retain her residence in order to care for her disabled sister and disabled

mother. Debtor will be able to reduce some of her expenses related to their support and has a

retirement loan that will be ending within the next couple of years that will allow her to pay her

claims in sufficient amount to satisfy the best interest of creditors of test for confirmation.

Debtor believes that the proposed plan will be feasible and in the best interest of the estate.



       WHEREFORE, Debtor prays that this Court:

       A.      Hold a hearing, if necessary, to inquire into this matter;

       B.      Convert this Case to a Chapter 13;

       C.      Appoint a Chapter 13 Trustee to administer the estate;

       D.      Grant such other and further relief as this Court deems just and equitable.



       Dated: February 8, 2021

                                                  Respectfully Submitted,
                                                  JEFF FIELD & ASSOCIATES

                                                  /s/ Christopher J. Sleeper
                                                   ____________________________________
                                                   CHRISTOPHER J. SLEEPER
                                                   Attorney for Debtor
                                                   State Bar No. 700884
342 North Clarendon Avenue
Scottdale, GA 30079
404-499- 2700
contactus@fieldlawoffice.com
Case 20-70035-jwc        Doc 16     Filed 02/08/21 Entered 02/08/21 12:52:22            Desc Main
                                    Document      Page 4 of 6



                               UNITED STATES BANKRUPTCY COURT
                                NORTHERN DISTRICT OF GEORGIA
                                       ATLANTA DIVISION

IN RE:                                            |
                                                  |
LATOSHA DEWAUN MATHIS,                            |       CHAPTER 7
                                                  |
         DEBTOR                                   |       CASE NO. 20-70035-JWC
                                                  |

                                   CERTIFICATE OF SERVICE

         I hereby certify that I have this day mailed a true and exact copy of the foregoing “Notice

of Hearing” and “Motion to Convert to Chapter 13” to the following:

S. Gregory Hays, Chapter 13 Trustee               Electronically

Latosha Dewaun Mathis
2623 Memory Lane
Douglasville, GA 30135

Creditors Reflected on the
Attached Mailing Matrix

by electronic service upon filing with the Court or by placing a copy of same in a properly

addressed envelope with sufficient postage affixed thereon to insure delivery and depositing

same in the United States Mail.

         Dated: February 8, 2021

                                                  Respectfully Submitted,
                                                  JEFF FIELD & ASSOCIATES

                                                  /s/ Christopher J. Sleeper
                                                   ____________________________________
                                                   CHRISTOPHER J. SLEEPER
                                                   Attorney for Debtor
                                                   State Bar No. 700884
342 North Clarendon Avenue
Scottdale, GA 30079
404-499- 2700
contactus@fieldlawoffice.com
               Case 20-70035-jwc           Doc 16   Filed 02/08/21          Entered 02/08/21 12:52:22     Desc Main
Label Matrix for local noticing                Amex Document           Page 5 of 6           Amex/Bankruptcy
113E-1                                         Correspondence/Bankruptcy                     Correspondence/Bankruptcy
Case 20-70035-jwc                              Po Box 981540                                 Po Box 981540
Northern District of Georgia                   El Paso, TX 79998-1540                        El Paso, TX 79998-1540
Atlanta
Mon Feb 8 12:50:55 EST 2021
Barclays Bank Delaware                         Capital One                                   Capital One
P.o. Box 8803                                  Attn: Bankruptcy                              Po Box 30281
Wilmington, DE 19899-8803                      Po Box 30285                                  Salt Lake City, UT 84130-0281
                                               Salt Lake City, UT 84130-0285


Citibank/The Home Depot                        Comenity Bank/Lane Bryant                     Credit First National Association
Citicorp Credit Srvs/Centralized Bk dept       Attn: Bankruptcy                              Attn: Bankruptcy
Po Box 790034                                  Po Box 182125                                 Po Box 81315
St Louis, MO 63179-0034                        Columbus, OH 43218-2125                       Cleveland, OH 44181-0315


Credit One Bank                                (p)DISCOVER FINANCIAL SERVICES LLC            R. Jeffrey Field
Attn: Bankruptcy Department                    PO BOX 3025                                   Jeffrey Field & Associates
Po Box 98873                                   NEW ALBANY OH 43054-3025                      342 North Clarendon Avenue
Las Vegas, NV 89193-8873                                                                     Scottdale, GA 30079-1320


First Nataional Bank/Legacy                    Fnb Omaha                                     (p)GEORGIA DEPARTMENT OF REVENUE
Attn: Bankruptcy                               Attn: Bankruptcy                              COMPLIANCE DIVISION
Po Box 5097                                    Po Box 2490                                   ARCS BANKRUPTCY
Sioux Falls, SD 57117-5097                     Omaha, NE 68103-2490                          1800 CENTURY BLVD NE SUITE 9100
                                                                                             ATLANTA GA 30345-3202

Hsbc Bank                                      IRS Insolvency Unit                           Kohls/Capital One
Attn: Bankruptcy                               401 W. Peachtree St., NW                      Attn: Credit Administrator
Po Box 2013                                    Room 400, Stop 334-D                          Po Box 3043
Buffalo, NY 14240-2013                         Atlanta, GA 30308                             Milwaukee, WI 53201-3043


Marcus by Goldman Sachs                        Medical Data Systems (MDS)                    Nordstrom FSB
Attn: Bankruptcy                               Attn: Bankruptcy Dept                         Attn: Bankruptcy
Po Box 45400                                   2001 9th Ave Ste 312                          Po Box 6555
Salt Lake City, UT 84145-0400                  Vero Beach, FL 32960-6413                     Englewood, CO 80155-6555


Office of the United States Trustee            PRA Receivables Management, LLC               (p)SN SERVICING CORPORATION
362 Richard Russell Building                   PO Box 41021                                  323 FIFTH ST
75 Ted Turner Drive, SW                        Norfolk, VA 23541-1021                        EUREKA CA 95501-0305
Atlanta, GA 30303-3315


Syncb/PPC                                      Syncb/Pandora                                 Synchrony Bank
Attn: Bankruptcy                               Attn: Bankruptcy                              Attn: Bankruptcy Dept
Po Box 965060                                  Po Box 965060                                 Po Box 965060
Orlando, FL 32896-5060                         Orlando, FL 32896-5060                        Orlando, FL 32896-5060


Synchrony Bank/ JC Penneys                     Synchrony Bank/ Old Navy                      Synchrony Bank/Amazon
Attn: Bankruptcy                               Attn: Bankruptcy                              Attn: Bankruptcy
Po Box 965064                                  Po Box 965060                                 Po Box 965060
Orlando, FL 32896-5064                         Orlando, FL 32896-5060                        Orlando, FL 32896-5060
               Case 20-70035-jwc             Doc 16       Filed 02/08/21        Entered 02/08/21 12:52:22              Desc Main
Synchrony Bank/Gap                                   Synchrony Bank/Lowes Page 6 of 6
                                                          Document                                        Synchrony Bank/TJX
Attn: Bankruptcy Dept                                Attn: Bankruptcy                                     Attn: Bankruptcy
Po Box 965060                                        Po Box 965060                                        Po Box 965064
Orlando, FL 32896-5060                               Orlando, FL 32896-5060                               Orlando, FL 32896-5064


Target                                               United States Attorney                               Wells Fargo Bank NA
c/o Financial & Retail Srvs                          Northern District of Georgia                         Attn: Bankruptcy
Mailstop BT POB 9475                                 75 Ted Turner Drive SW, Suite 600                    1 Home Campus Mac X2303-01a
Minneapolis, MN 55440-9475                           Atlanta GA 30303-3309                                Des Moines, IA 50328-0001


Wells Fargo Bank NA
Po Box 14517
Des Moines, IA 50306-3517




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Discover Financial                                   Georgia Department of Revenue                        SN Servicing Corp.
Pob 15316                                            Compliance Division                                  323 Fifth Street
Wilmington, DE 19850                                 1800 Century Blvd., NE, S9100                        Eureka, CA 95501
                                                     Atlanta, GA 30345


End of Label Matrix
Mailable recipients      36
Bypassed recipients       0
Total                    36
